Rothrook, J.
i. taxation : ment; eguidiction. The plaintiff’s moneys and credits were assessable and taxable at the place of his residence. An assessment at any other place was illegal and void, It is claimed by counsel for appellee that plaintiff should have appeared before the board of equalization and had the erroneous assessment abated. Put if that position is correct, a tax-payer would be required to take notice of the assessments made by every assessor in the State to see that he is not improperly assessed. The law imposes upon the tax-payer no such unreasonable requirement.
When a tax is levied without authority of law upon property exempt from taxation, or under an unconstitutional *59statute, or the like, equity will entertain jurisdiction and enjoin the collection of the tax, and the jurisdiction of the board of equalization is not exclusive. Powers v. Bowman, 53 Iowa, 359; Smith & Funk v. Osburn, Id., 474.
In the case at bar the assessment was not merely irregular and erroneous, as being excessive, or the like. It was an assessment made without authority of law against property not liable to taxation in Fayette county. It was, therefore, void, and the treasurer had no power to collect it. The demurrer should have been overruled.
Eeveksed.